COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Bartolo Cardenas Perez v. The State of Texas

Appellate case number:    01-14-00061-CR

Trial court case number: 1846057

Trial court:              County Criminal Court at Law No. 13 of Harris County

        Appellant, Bartolo Cardenas Perez, pleaded guilty to the misdemeanor offense of driving
while intoxicated, and the trial court deferred a finding of guilt under the Harris County District
Attorney’s pretrial intervention program. The State moved for termination of appellant’s pretrial
intervention program. After a hearing on December 18, 2013, the trial court found appellant
guilty of the offense and assessed punishment at confinement for thirty days and a $750.00 fine.
On December 19, 2013, appellant filed his notice of appeal. The clerk’s record was filed in this
Court on February 11, 2014. The reporter’s record was due to be filed no later than February 18,
2014. On February 24, 2014, we notified the court reporter, Sondra Humphrey, that no record
had been filed and ordered her to file a reporter’s record no later than March 26, 2014.
Humphrey did not file a reporter’s record or otherwise respond.

        On February 25, 2015, we abated the appeal and remanded the case to the trial court to
determine why the reporter’s record had not been filed and set a date when the reporter’s record
would be filed. The Honorable Sherman A. Ross, the former Presiding Judge of the Harris
County Criminal Courts at Law, was assigned to hear the proceedings regarding the past due
reporter’s records taken by Humphrey in this case and eight other cases pending in both this
Court and the Court of Appeals for the Fourteenth District of Texas. See TEX. GOV’T CODE ANN.
§ 74.056 (West 2013). On March 19, 2015, the trial court signed “Final Findings of Fact and
Conclusions of Law,” which were filed in this Court on March 24, 2015. The trial court found, in
part:

       22. Neither Appellant nor his counsel of record paid, or made satisfactory
           arrangements with Ms. Humphrey for preparation of her record of the
           proceedings conducted before the trial court on December 18, 2013. . . .
       26. On March 9, 2015, [Brenna DeMoss] executed an affidavit in which she states
           that, with the assistance of prosecutors, she was able to locate the notes made
                                                1
           by Ms. Humphrey of the December 18, 2013 hearing before Judge Don
           Smyth. . . .
       27. Based on [Ms. DeMoss’s] affidavit, there is a record of the December 13 [sic],
           2013 hearing taken by Ms. Humphrey that probably is sufficient for the
           purposes of this appeal.
       28. On March 10, 2015, a member of the Office of County Court Management
           contacted Deanne Bridwell, the official court reporter of Harris County
           Criminal Court at Law no. 13, and apprised her of the above facts, and gave
           her Ms. DeMoss’s file in this matter including a CD containing the audio and
           reporter’s notes.
       29. Ms. Bridwell will attempt to contact Appellant’s counsel, to inform her of the
           location of the record.

The trial court concluded that “Sondra Humphrey was under no legal duty to prepare the
reporter’s record of the proceedings before the trial court on December 18, 2013.” TEX. R. APP. P
35.3(b)(2), and (3).”

        On June 26, 2015, the trial court clerk filed, at this Court’s request, a supplemental
clerk’s record that includes (1) appellant’s request and order for appointment of counsel on
appeal, containing the trial court’s finding that appellant is not “financially able to pay all or part
of the cost of legal services and a reporter’s record,” and appointing Sarah V. Wood, Harris
County Public Defender’s Officer, to represent appellant on appeal; and (2) appellant’s
designation of a reporter’s record in the appeal of this case.

       Accordingly, this case is REINSTATED on the Court’s active docket.

       The Clerk of this Court is ORDERED to make an entry in this Court’s records that
appellant is indigent and is allowed to proceed on appeal without advance payment of costs. See
TEX. R. APP. P. 20.2.

         The official court reporter of Harris County Criminal Court at Law No. 13 is ORDERED
to file, within 30 days of this order and at no cost to appellant, the reporter’s record, including
the reporter’s record of the December 18, 2013 hearing.

        Appellant’s brief is due to be filed with this Court within 30 days after the date reporter’s
record is filed in this Court. See TEX. R. APP. P. 38.6(a). Appellee’s brief, if any, is due to be
filed within 30 days after the date appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).

       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually

Date: September 3, 2015

                                                  2